Citation Nr: 0836881	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1952 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating action of the 
Department of Veterans Affairs Togus Regional Office (RO) in 
Augusta, Maine.  On the same day, the RO in Newark, New 
Jersey, notified the veteran of the decision.  Due to the 
location of the veteran's residence, the jurisdiction of his 
appeal remains with the Newark RO.  

In January 2008, the veteran, through his representative, 
submitted a VA Form 9, Appeal To Board Of Veterans' Appeals 
(Form 9).  The representative acknowledged that the time 
period within which to perfect an appeal of the RO's December 
2006 grant of an increased rating from 10 percent to 
20 percent for the service-connected residuals of a 
laceration to the right hand with some loss of power of the 
thumb had expired.  In any event, the representative asked 
that the Form 9 be accepted as a timely filed substantive 
appeal.  

The Board agrees that the Form 9 submitted by the 
representative in January 2008 was not timely.  The document, 
therefore, cannot be considered a timely-filed substantive 
appeal of the RO's December 2006 grant of a 20 percent 
rating, but no higher, for the service-connected right hand 
disability.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  

The January 2008 statement may, however, be construed as a 
new increased rating claim.  The issue of entitlement to a 
rating in excess of 20 percent for the service-connected 
right hand disability is not inextricably intertwined with 
the current appeal and is, therefore, referred to the agency 
of original jurisdiction for appropriate action.  




FINDING OF FACT

Hearing loss was not shown in service or for many years 
thereafter; hearing loss is not related to active duty 
service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (as 
amended), 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to hearing loss.  The 
February 1956 separation examination reflected normal hearing 
acuity by whispered voice testing.  

Clearly, therefore, the service treatment records do not 
reveal that hearing loss was incurred during active duty.  
This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to hearing loss for 
many years after discharge.  Of note is a report of a VA 
audiological examination which was conducted in April 1960 
(more than four years after the veteran's discharge from 
active military duty) and which confirmed the following 
normal hearing acuity, with pure tone thresholds, in decibels 
(as converted to ISO units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
XXX
15
LEFT
5
5
15
XXX
10

A reasonable reading of this examination is that hearing loss 
was not shown within several years of active duty discharge.

In August 2006, the veteran filed his current claim for 
service connection for bilateral hearing loss.  A report of 
an April 2007 VA audiological examination confirmed hearing 
loss, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
50
LEFT
5
15
25
40
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
Clearly, these results reflect a bilateral hearing loss 
disability for VA compensation purposes.  38 C.F.R. § 3.385 
(2008).  

In this case, however, the Board emphasizes the multi-year 
gap between discharge from active duty service (in February 
1956) and the initial reported symptoms related to hearing 
loss in April 2007 (a more than 50-year gap).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
evidence of record includes statements from the veteran 
asserting continuity of symptoms.  Specifically, on multiple 
occasions throughout the current appeal, the veteran has 
described hearing impairment since service.  He associates 
his hearing problem with in-service noise exposure from 
firing of loud guns.  He denies being exposed to any 
significant post-service noise and, in this regard, describes 
post-service employment involving delivery and warehouse 
work.  Hearing transcript (T.) at 4-12.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the veteran's reported history 
of continued hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that this disorder began in service, the 
separation examination was absent of any complaints or 
findings of hearing impairment.  Moreover, a VA audiological 
examination conducted four years after discharge from service 
showed normal hearing acuity.  In fact, the post-service 
evidence does not reflect complaints or findings of hearing 
loss for more than 50 years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's hearing loss to active duty, despite his 
contentions to the contrary.  

In support of his claim, the veteran submitted a private 
audiology report dated in May 2007.  At that time, he 
reported a history of decreased auditory acuity, bilaterally.  
Audiological testing demonstrated moderate to profound high 
frequency sensorineural hearing loss in the right ear and 
mild to profound high frequency sensorineural hearing loss in 
the left ear.  Results of Distortion Product Otoacoustic 
Emission testing were consistent with the veteran's "hearing 
loss and . . . history of noise exposure."  

While the May 2007 private audiologist appeared to associate 
the veteran's hearing loss with his "history of noise 
exposure," this medical professional did not specifically 
relate the disability to the veteran's purported in-service 
noise exposure.  In any event, there is no indication that 
the private audiologist reviewed the veteran's claims file 
prior to rendering an opinion.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  

In this case, the private audiologist offered no more than a 
cursory opinion as to the etiology of the veteran's hearing 
loss and did not address the normal hearing acuity findings 
shown at separation from service and at the initial 
post-service VA audiological evaluation completed in April 
1960.  Therefore, the Board places less probative value on 
the May 2007 report.

On the other hand, the Board places higher probative value on 
the April 2007 VA audiological examination which was 
undertaken specifically to address the issue on appeal.  
After reviewing the claims file, interviewing the veteran, 
and conducting a physical examination (including an 
audiological evaluation), the examiner diagnosed bilateral 
mild to moderate high frequency sensorineural hearing loss.  
In addition, the examiner found that the veteran's hearing 
loss was not caused by, or a result of, active duty 
(including in-service noise exposure and a one-time episode 
of ear infection treatment).  

The examiner noted that service treatment records (including 
in particular the separation examination) as well as the 
post-service audiological testing completed four years after 
discharge from service showed normal hearing acuity.  In 
addition, the examiner explained that sensorineural hearing 
loss related to acoustic trauma "occurs at the time of 
incident and does not present with progressive onset."  The 
examiner also found that the veteran's current hearing loss 
"is not consistent with one-time ear infection."  

Rather, the examiner believed that the recent onset of the 
veteran's hearing loss was the result of his civilian 
occupational noise exposure.  Of further importance to the 
Board is the fact that the examiner reviewed the claims 
folder, including the service and post-service treatment 
records contained therein, prior to rendering his opinion.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim on 
appeal and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this issue.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the September 
2006 letter, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA service treatment records.  
Further, the veteran submitted a report of private 
audiological testing which was considered.  Also, he has been 
accorded a pertinent VA examination.  Therefore, available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the issue on appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of this claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


